DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Election/Restrictions
2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:   
 I. Claims 1-9, 11-20 and 22, drawn to multi device system and method of controlling the multi device system by utilizing a (hardware) token to give access rights related to a user’s emotional information to an electronic device, classified in G06Q20/367, G06Q20/3678, G06Q20/348, G06Q20/349.     
II. Claims 10 and 21, drawn to a multi device system and method of controlling the multi device system by utilizing a user terminal to generate a virtual (software) token that gives access rights to a user’s emotional information according to the user’s request, classified in H04L9/3228, G06Q20/3825.      
Inventions I and II are directed to multi device systems and methods of controlling the multi device systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).      
Group I, materially differ from group II as is directed to utilize a (hardware) token to give access rights related to a user’s emotional information to an electronic device. Group II, materially differ from group I, as it is directed to utilize a user terminal to generate a virtual (software) token that gives access rights to a user’s emotional information according to the user’s request.      
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.     
3. 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:    
The invention have acquired a separate status in the art in view of their different classification.     
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.   
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).    
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement  and (ii) identification of the claims encompassing the elected invention.    
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.      
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
4. 	A telephone call was made to the applicant’s representative- Mr. Hosang Lee (Reg. No. 69,333) on 03/21/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali H. Cheema whose telephone number is (571) 272-1239. The examiner can normally be reached Monday-Thursday 8AM-4PM; Friday: Variable EST.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto. gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto. gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496